Justice COATS,
dissenting.
40 Because I find the majority's opinion driven more by policy choices than by law, but also because I believe its quest to discover the "best position" to exercise a child's statutory privilege suffers from fundamental conceptual shortcomings, with the effect of actually devaluing the privilege, I respectfully dissent.
1 41 Unlike either the majority or intermediate appellate court, I believe the trial court was right in concluding that under our legal structure, in proceedings to determine whether (and if so, under what conditions) a respondent will be considered fit to continue to parent his or her child, the court alone can ultimately decide what is in the best interests of the child, and therefore the court alone can decide whether the child's secrets must be exposed in furtherance of those interests. Although the ultimate question will not yet have been decided, onee a parent's fitness has been sufficiently challenged to limit his parental rights and responsibilities, his access to otherwise privileged materials necessary to carry out those responsibilities is clearly no longer required. By the same token, however, I find nothing in the statutory scheme to suggest that the legislature intended by the appointment of a guardian solely for purposes of this litigation to permit that guardian complete access to the child's otherwise legally protected secrets, much less to divulge those secrets to others at his choice.
T 42 The legislature has created a privilege for communications made to a licensed therapist, running to the client, by expressly prohibiting the examination of a therapist about those communications without the client's consent. - See § 13-90-107(1)(g), CRS. (2012). With regard to children in particular, the legislature has limited the privilege to the extent of requiring the therapist to report whenever there is reason to suspect a child has been subjected to abuse or neglect, § 19-38-3804, C.R.S. (2012), and by making clear that the therapist-client privilege cannot be a ground for excluding from proceedings resulting from such a report any communications upon which the report is based or any discussion of future or other past misconduct that could be the basis for such a report. § 19-38-3811, C.R.S8. (2012). The legislature has not, however, specified cireum-stances under which a child should be considered incapable of giving or withholding consent for the release of communications that remain privileged, nor has it expressly authorized any person or agency to give consent for the child if the child were incapable of doing so himself.
{ 43 In this regard, I find particularly problematic the majority's characterization of a statutorily appointed guardian ad litem as the "holder" of the child's privilege. I would not even characterize a parent or legal guardian, who is expressly granted access to certain otherwise confidential records and has legal obligations for the child's safety and welfare requiring him to make important decisions on behalf of the child, as the holder of the child's privilege. Even someone with parental responsibilities may act only in the interests of the child and does not become a person to whom the privilege runs and for whose benefit it exists. Not only do I believe the express and deliberate waiver of a child's privilege, even by one with uncontested parental responsibilities, may nevertheless be ineffective under certain cireumstances; I believe the privilege of a child most certainly cannot be implicitly waived by acts of a parent that are not in the child's best interests, even though those acts would otherwise be *954sufficient for an implied waiver of the parent's own privilege.
44 In addition to the obvious dearth of authority for an appointed guardian ad litem to command the child's privilege, I confess to being baffled by the majority's staunch objections to allowing the privilege to be overridden only by court order. Courts are constantly called upon to hear evidence preliminary to determining its admissibility and to review allegedly privileged communications in camera to determine their discovera-bility or admissibility. It seems particularly strained in the context of dependency and neglect proceedings, where the court has uncommonly broad authority to seek assistance and order evaluations of the child on its own, to limit the role of the court out of concern for maintaining its independence and objectivity. Where virtually every decision the court makes is already limited by consideration for the best interests of the child, and where the court must ultimately decide whether communications between the child and her therapist, despite not falling within the broad category of abuse or neglect singled out for disclosure by the legislature, are nevertheless sufficiently relevant to the question of dependency and neglect, or possibly actual termination of parental rights, I find it unconvincing to assign the power of disclosure, rather than to the court, to a guardian ad litem, appointed to assist the court in evaluating the child's best interests.
1 45 Finally, in light of the majority's reservation of the determination whether a child retains authority over her own privilege to the court, virtually without guideline or restriction, and its similar reservation of the determination of the scope of any waiver by the guardian ad litem, the practical effect of the majority's allocation of authority to the guardian ad litem remains for me somewhat unclear. If a guardian ad litem cannot be confident he is the holder of the privilege without a ruling by the court, and if any dispute over the seope of a waiver must ultimately be resolved by the court following in-camera review, even the majority's solution appears to leave the ultimate decision about disclosure in the hands of the court, excepting only where the guardian ad litem is willing to divulge everything sought by the parties. And while the majority's prescription may permit a guardian ad litem to safely fashion agreements for disclosure among the parties without troubling the court (simply because there is likely to be no one left to object on the child's behalf), it is precisely this eventuality that I believe devalues the privilege intended by the legislature.
1 46 Nothing would preclude a guardian ad litem (after alert from the child's therapist) or the child's therapist himself from moving the court for an in camera review of communications the therapist suspects of having relevance, despite failing to suggest abuse or neglect. In that event, the court would merely be called upon to perform substantially the same functions required under the majority's proposal for every case lacking complete agreement of the parties and the guardian ad litem about the seope of waiver.
47 Because I believe there to be no good reason, in either law or logic, to bypass the court's review before allowing disclosure of the confidences of a child whose status is pending litigation, and a plethora of good reasons to require it, I respectfully dissent.